In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                        No. 07-16-00173-CV
                                    ________________________


                                 IN RE TODD HATTER, RELATOR



                                           Original Proceeding

                      Arising Out of Proceedings before the 181st District Court
                                  In and For Randall County, Texas

                 Trial Court No. 68,728-B; Honorable J. Blair Cherry, Jr., Presiding1


                                              April 19, 2016

                            MEMORANDUM OPINION
                      ON PETITION FOR WRIT OF MANDAMUS
                       Before QUINN, C.J. and CAMPBELL and PIRTLE, JJ.


      By this original proceeding, Relator, Todd Hatter, seeks a writ of mandamus to

compel the Honorable J. Blair Cherry, Jr. to refer the underlying divorce proceeding to

arbitration as required by a premarital agreement. By a sole issue, Hatter asserts the

trial court abused its discretion in not referring the underlying divorce proceeding to

arbitration as required by the premarital agreement, which the trial court found

      1
          Honorable J. Blair Cherry, Jr., retired and sitting by assignment.
enforceable except for Article 2.    For the reasons expressed herein, we deny the

requested relief.


       BACKGROUND

       In December 2008, Hatter and his soon-to-be-wife signed a premarital

agreement. As relevant to this proceeding, the agreement provides in paragraph 17.1

as follows:


             The parties agree to submit to binding arbitration any dispute or
       controversy regarding the validity, interpretation, or enforceability of this
       agreement, as well as issues involving its enforcement in connection with
       a dissolution proceeding between the parties. Each party expressly
       waives any right to trial by a court or trial by jury . . . .

The parties eventually married and are now involved in divorce proceedings. According

to the limited documents filed here, a jury trial was set for Monday, April 18, 2016, at

9:00 a.m. On Friday, April 15, 2016, at 4:10 p.m., Hatter filed his Motion for Temporary

Relief and Petition for Writ of Mandamus.


       By his request for temporary relief, Hatter requested a stay of the jury trial until

such time as this court could determine whether the divorce must be submitted to

arbitration. That request was denied on April 15, 2016.


       STANDARD OF REVIEW

       Mandamus will issue to correct a clear abuse of discretion when there is no

adequate remedy at law. In re Serv. Corp. Int’l, 355 S.W.3d 655, 658 (Tex. 2011); In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004). To show entitlement to

mandamus relief, a relator must satisfy three requirements: (1) a legal duty to perform a

non-discretionary act; (2) a demand for performance; and (3) a refusal to act. O’Connor

                                             2
v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1988); Stoner v. Massey, 586
S.W.2d 843, 846 (Tex. 1979).


      ANALYSIS

      This court recognizes that the main purpose of arbitration is to provide a rapid,

less expensive alternative to litigation. Prudential Sec. Inc. v. Marshall, 909 S.W.2d
896, 899 (Tex. 1995). However, in a mandamus proceeding, a relator must present a

sufficient record showing entitlement to relief and fully comply with the requirements of

Rule 52.3 of the Texas Rules of Appellate Procedure. This Hatter did not do.


      Essential in availing oneself of the remedy of mandamus is the requirement of a

certified or sworn copy of the complained-of order or any other document showing the

matter complained of. TEX. R. APP. P. 52.3(k)(1)(A). The limited record before us does

not include a request to refer the underlying divorce proceeding to arbitration or an

order from the trial court denying that request. Additionally, although Hatter asserts that

the premarital agreement was found to be enforceable sans Article 2, there is nothing in

the record to support that assertion. Based on the record before us, there is nothing to

demonstrate that Hatter made a demand of the trial court and that the trial court refused

that demand. Ergo, we cannot conclude whether the trial court abused its discretion.


      CONCLUSION

      Hatter’s petition for writ of mandamus is denied.




                                                 Per Curiam



                                            3